Citation Nr: 0913581	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
above-the-left-knee amputation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1961 to January 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As support for his claim, the Veteran testified at a hearing 
at the RO in May 2007, presided over by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  

In April 2008 the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  This additional development included, in 
September 2008, obtaining a medical opinion from a VA 
compensation examiner so as to substantially comply with the 
Board's remand directive.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In December 2008, based on the opinion provided, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and has since returned the file to the 
Board for further appellate consideration.

Another preliminary point worth mentioning is that the 
Veteran submitted an Aid and Attendance statement in November 
2006.  So he raised an additional claim that does not appear 
to have been previously made or adjudicated - for Aid and 
Attendance benefits.  This additional claim is referred to 
the RO for appropriate development and consideration.  The 
Board does not have jurisdiction to consider it, even in a 
remand, because the RO has not considered it in the first 
instance, much less denied it followed by the initiation of a 
timely appeal to the Board.  See 38 C.F.R. § 20.200 (2008).  
See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction over an issue not yet adjudicated 
by the RO).  






FINDINGS OF FACT

1.  The Veteran received treatment at the Tampa VA Medical 
Center (VAMC) for non-healing ulcers, severe cellulitis, and 
gangrene in his left leg until January 2003 when he had 
surgery for an above-the-left-knee amputation.

2.  There is no competent evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by any of the VA care providers in 
the treatment preceding or following the above-the-left-knee 
amputation.  

3.  There also is no indication the nature and severity of 
the Veteran's amputation was an event not reasonably 
foreseeable by his VA treatment providers.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for the 
above-the-left-knee amputation.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.102, 3.361 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
Claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim - including an akin claim, as here, 
for § 1151 compensation since, if granted, the disability in 
question is for all intents and purposes treated as though it 
is related to the Veteran's military service, i.e., 
service connected.  The five elements of the claim are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
(or, here, § 1151 compensation) is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  VA may do this, for example, by 
establishing:  (1) the defect was cured by actual knowledge 
on the part of the Claimant, see Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the Claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Also, obviously, 
if the Board is granting the requested benefit, this, too, 
would render any notice error non-prejudicial.  Additionally, 
consideration should be given as well to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in November 2004 and August 2008.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that June 2006 and 
August 2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the claim most recently in the December 
2008 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in December 
2008, concurrently with the December 2008 SSOC, and there has 
been no reason to again go back and readjudicate the claim, 
such as in another SSOC, because the Veteran has not 
submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007).  That is to say, the absence of another 
SSOC after the most recent notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Cf. Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his available service records 
and VA treatment records - including those concerning the 
specific medical care in question.  Therefore, the Board is 
satisfied the RO/AMC has made reasonable efforts to obtain 
all identified medical records.  


The Board acknowledges the contentions of the Veteran and his 
representative that he was not sent notice of a VA 
compensation examination regarding his § 1151 claim.  
But importantly, upon remand by the Board, the AMC obtained a 
medical opinion in September 2008 from a VA compensation 
examiner concerning the claim, so as to substantially comply 
with the Board's April 2008 remand directives.  It appears 
that a physical examination of the Veteran was not required 
by the VA compensation physician in order to provide a 
medical opinion on his § 1151 claim.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999).  The September 2008 compensation opinion is 
through and adequate in all respects, precluding the need for 
the Veteran to undergo a physical examination for proper 
adjudication of this claim.  Moreover, in a January 2009 
report of contact, the Veteran makes a vague reference to an 
annual treatment examination, scheduled for January 2009, as 
a potential substitute for his § 1151 claim, but there is no 
indication that this examination is pertinent to his claim in 
any way.  And as mentioned, a VA compensation opinion was 
able to be provided without the need for any physical 
examination.  Thus, there is more than sufficient evidence of 
record to decide the claim.  Id.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Compensation under 38 U.S.C.A. 
§ 1151 for an above-the-left knee Amputation

The Veteran contends he is entitled to § 1151 compensation 
because his 
above-the-left-knee amputation could have been avoided or 
averted through proper VA treatment.  Specifically, he 
asserts his VA physicians had the means to detect his 
aortofemoral block sooner than just before his surgery.  He 
states that he had been an active VA patient for years prior 
to the January 2003 amputation and, therefore, that his VA 
physicians should have detected and diagnosed the 
aortofemoral block affecting the circulation in his legs far 
sooner, so that the amputation could have been averted and 
corrective action taken.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2008).

For claims, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  

Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

Turning to the relevant facts of this case, VA treatment 
records show the Veteran was admitted to the Tampa VAMC in 
August 2002 to the neurology service with a three-day history 
of lower extremity weakness and a one-day history of bowel 
and bladder incontinence.  He had a lengthy inpatient 
hospitalization, including the amputation in question, with 
ultimate discharge in March 2004.  During his stay in the 
hospital, it was revealed that he had diffuse peripheral 
vascular disease and spinal cord injury.  His hospital course 
was complicated by acute renal failure.  While in the spinal 
cord injury service, his vascular status deteriorated with 
the development of open sores on his left lower extremity, 
which failed to heal.  VA doctors concluded he required an 
amputation of this extremity above the knee.  He was then 
provided an axillofemoral bypass in order to improve 
circulation and guarantee a proper healing of the stump that 
would be left after this planned amputation.  He had this 
above-the-left knee amputation in January 2003.

There is no evidence suggesting the Veteran was not duly 
informed of any treatment in question and of its possible 
consequences and complications, so that is not at issue.  
Indeed, his December 2002-January 2003 VA treatment records 
for the amputation in question show that informed consent was 
obtained prior to his operation.  

Resolution of the Veteran's § 1151 claim, therefore, requires 
consideration of whether he has additional disability as a 
result of VA care or treatment, and if so, whether his VA 
care providers failed to exercise proper care in their 
treatment and management of him.  

In applying the criteria for the benefit sought to the 
circumstances of this case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  Provided this is established, the 
analysis then turns to closer examination of the question of 
causation.

It is patently obvious the Veteran has additional disability, 
as evidenced by the mere fact that he had to have his left 
leg amputated above the knee in January 2003 to treat his 
necrotic left leg, as indicated by the operation report.  In 
this regard, the September 2008 VA compensation physician's 
opinion states the Veteran required the above-the-left knee 
amputation for non-healing ulcers, severe cellulitis, and 
gangrene in his left leg.  The Board therefore does not 
dispute the fact that he manifested additional disability - 
i.e., the amputation of his lower left extremity above the 
knee - after VA treatment was rendered.  Still, the 
additional requirements for causation are not met.  

Concerning actual causation, it is not enough to merely show 
additional disability involving the amputation after the 
provision of VA treatment preceding, during, or following the 
amputation.  Rather, it must be established that the medical 
or surgical treatment rendered resulted in this additional 
disability.  And, again, if instead it is shown merely that 
the Veteran received medical care or treatment, and has 
additional disability, that in and of itself would not 
demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1).  
And in this critical respect, his claim is clearly deficient.  

The September 2008 VA physician's opinion provides highly 
probative evidence against this proposition that the Veteran 
suffered additional disability (namely, had to have his left 
leg amputated above the knee) due to, or as a result of, 
the VA treatment in question, especially surrounding the time 
of the January 2003 amputation operation.  The September 2008 
compensation physician pointed out that, prior to the 
amputation, the Veteran had ulcers with secondary cellulitis 
in his legs.  And from the physician's comprehensive review 
of the claims file, he found that the Veteran "was treated 
appropriately with debridement, dressings, antibiotics.  He 
had multiple specialists in on his care and he received as 
good of care as someone could."  So there is simply no 
competent evidence indicating that his VA treatment, or even 
the claimed lack of proper treatment, actually caused any 
additional disability, especially the amputation of his left 
lower extremity above the knee and any resultant medical 
complications.  Instead, it appears by all accounts this was 
an eventuality, albeit unfortunate, which would ultimately 
have been required regardless of being treated by VA doctors 
or elsewhere.

There is simply no competent evidence of record establishing 
any medical care provided by the Tampa VAMC proximately 
caused the Veteran additional disability, including in 
particular his above-the-left knee amputation.  Indeed, 
there is no competent evidence showing proximate causation 
between any alleged lack of proper treatment by VA and the 
amputation.  See 38 C.F.R. § 3.361(d)(1).  There are simply 
no medical records indicating there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing any 
of the medical treatment at issue.  There is simply no 
competent evidence of record corroborating the Veteran's 
assertion that if the axillofemoral bypass was performed 
earlier, his left lower extremity would have been saved from 
amputation.  There is only his unsubstantiated allegation.  
In short, he has not shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider.  

To the contrary, the evidence of record weighs against the 
Veteran's claim of negligence by VA.  The September 2008 VA 
physician's opinion concluded that 
"I could find no evidence that there was any evidence of 
carelessness, negligence , lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing [the Veteran's] care.  The year prior to his 
care he received appropriate treatment for his multiple 
medical problems and again I could find no evidence that 
there was poor treatment or improper treatment in this 
Veteran's case."  

The wording of this opinion, as it speaks to the specific 
details and circumstances of the treatment the Veteran 
received from VA prior to, during, and after his amputation, 
is itself indication the commenting physician reviewed the 
claims file for the pertinent medical and other history, 
including the records of the treatment at issue, and the 
opinion is supported by sound rationale.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).  There is no medical 
evidence refuting this opinion.

There is also no basis for establishing proximate causation 
by VA treatment by showing the Veteran's additional 
disability was an event not reasonably foreseeable, as he 
does not even contend this, nor does any competent evidence 
substantiate this notion.  See 38 C.F.R. § 3.361(d)(2).  That 
is, there is no indication the nature and severity of his 
amputation was an event not reasonably foreseeable by his 
VA treatment providers.

The Board also has considered the Veterans' lay statements in 
support of his claim.  While he is competent to state what 
symptoms he has experienced, his statements do not constitute 
competent medical evidence on the medical questions of 
whether VA provided inappropriate and untimely treatment of 
his left leg, resulting in the amputation of his left lower 
extremity above the knee, and whether the nature of his VA 
medical care was careless, negligent, or otherwise faulty.  
38 C.F.R. § 3.159(a)(2); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  See, too, Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The Veteran contends a second medical opinion was obtained 
prior to his amputation, which contraindicated the need for 
an amputation and instead recommended a bypass for a blocked 
aorta in his left leg.  Significantly, though, he is not 
competent to relate what a doctor purportedly stated to him 
concerning the appropriate standard of medical care for 
treatment of his left leg.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In fact, his VA treatment 
records dated in December 2002 reveal that, contrary to this 
assertion, a plastic surgery consult note stated that it 
agreed with the recommendations of the Tampa VAMC's vascular 
service to provide bilateral above-the-knee amputations.  
This consultation note, and the September 2008 comments of 
the VA compensation examiner, speak to the severity of the 
Veteran's condition as a whole, not just as it related to his 
left leg at issue, but also to his right leg inasmuch as he 
was experiencing the same or similar symptoms affecting that 
extremity, too.  Further, that consult added that debridement 
of the wound was not feasible at the time due to critical 
ischemia.  

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
his above-the-left knee amputation as result of VA medical 
treatment.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for § 1151 compensation for an above-the-left knee 
amputation is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


